Case 1:16-cr-00525-JGK Document 254 Filed 07/23/21 Page 1of 2
Case 1:16-cr-00525-JGK Document 253 Filed 07/21/21 Page 1 of 2
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Moila Building
One Saint Andrew’s Plaza
New York, New York 10007

July 21, 2021

By ECF

Hon. John G. Koelt!

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States y. Joseph Stern, 16 Cr. 525 (JGK)

Dear Judge Koelitl:

The Government writes to respectfully request a brief adjournment of the oral argument
regarding Miriam Stern’s third-party petition regarding certain substitute assets that are the subject
of a Preliminary Order of Forfeiture as to Substitute Assets, entered by the Court on May 28, 2020
(Dkt. 240) and the Government’s motion for judgement on the pleadings (Dkt. 249).

The parties were alerted today that oral argument had been scheduled for July 26, 2021 at
3:30 p.m. Iam the primary Assistant United States Attorney assigned to this matter. However,
since April 2021, I have been assigned to a detail at the United States Attorney’s Office in the
District of Columbia tasked with prosecuting cases arising out of the January 6, 2021 breach of
the United States Capitol. As a result, my colleague, Alexander Wilson, will handle the oral
argument in this matter. The Government therefore respectfully requests a brief adjournment, until
the week of August 2, 2021, with the exception of August 3, when Mrs. Stern’s counsel is not
available. I have conferred with Mrs. Stern’s counsel, David Smith, who consents to this request.

ec fe (eT 8) doot/ afii 2 AMG.
Yoveke

   

entrance neti iuanuaonnansa

~ SD. S.

 
Case 1:16-cr-00525-JGK Document 254 Filed 07/23/21 Page 2 of 2
Case 1:16-cr-00525-JGK Document 253 Filed 07/21/21 Page 2 of 2

Page 2

In addition, the Government seeks clarification as to whether the dial-in number posted on
the docket is for all parties, or whether the Court intends to hear argument in person.

Very truly yours,

AUDREY STRAUSS
United States Attorney

by: Kd TS Boon)
Benet J. Kearney
Alexander J. Wilson
Assistant United States Attorneys

(212) 637-2260 / 2453

 

 
